Citation Nr: 1413391	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-18 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for left brachial nerve damage, claimed as secondary to left breast segmental resection/lumpectomy.

2.  Entitlement to service connection for gallbladder extraction, claimed as due to petroleum exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served in the U.S. Naval Reserve from November 1985 to March 1986.  She also served on active duty in the U.S. Army from October 1987 to May 1988, and she was a member of the U.S. Army Reserve from May 1988 to April 2000.  During her time in the Army Reserve, she served on multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), to include a 13-day period of ACDUTRA in June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO, in pertinent part, denied service connection for hysterectomy, gallbladder extraction, and post-operative residuals of breast cancer, to include brachial nerve damage.  

In March 2009, the Veteran testified before a Decision Review Officer at the RO.  In June 2012, she testified via video-conference before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.  

At the time of the June 2012 Board hearing, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of evidence added to the claims file subsequent to the issuance of a May 2009 statement of the case (SOC).  As such, the Board was able to properly consider that evidence.  38 C.F.R. § 20.1304(c) (2013).

After obtaining an opinion from a Veterans Health Administration (VHA) medical expert, the Board, in July 2013, granted service connection for left breast segmental resection/lumpectomy, with left axillary lymph node extraction, and denied service connection for hysterectomy.  The issues pertaining to entitlement to service connection for left brachial nerve damage and gallbladder extraction were remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.

In October 2013, after taken further action, the AMC confirmed and continued the prior denials of the remanded matters and issued the Veteran a supplemental SOC (SSOC).  Additional evidence was thereafter received.  However, by a statement received in October 2013, in response to the SSOC, the Veteran waived her right to have such later-received evidence considered by the AOJ in the first instance.  As such, the Board is able to properly consider that evidence.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veterans Benefits Management System) files associated with the Veteran's claim(s).  The electronic files contain, among other things, additional VA medical records, which the Board has reviewed.   

During the pendency of her appeal, the Veteran moved to Maine and executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Disabled American Veterans; thereby revoking the prior power of attorney executed in favor of the New York State Division of Veterans' Affairs.  38 C.F.R. § 14.631(f)(1).  However, the RO in New York has thus far retained jurisdiction of the case.

For the reasons set forth below, the matters remaining on appeal are again being REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In July 2013, the Board remanded the issues remaining on appeal in order to, among other things, obtain medical opinions as to whether it was at least as likely as not (i.e., whether it was 50 percent or more probable) that the disabilities at issue began during service or were otherwise causally related to any incident of service, to include in-service exposure to petroleum fuel.  With regard to the claim for service connection for left brachial nerve damage, the examiner was to provide a further opinion as to whether the nerve damage was caused or aggravated by the Veteran's now service-connected left breast segmental resection/lumpectomy with left axillary lymph node extraction.

The evidence shows that the Veteran underwent a VA examination in August 2013, in response to the Board's remand.  With respect to the claim for service connection for left brachial nerve damage, the examiner (a physician's assistant) opined, in pertinent part, that there was "no evidence of a true medical or functionally significant neuropathy after the surgery."  The examiner observed, in part, that the available records contained only one reference to numbness in the area of the surgery, in October 2002, four years after the surgery; and that, based on current examination, "there is no evidence of any dysfunction based on the sensation she perceives and this is not clinically significant, has no effect on function, and would not be considered a true disability."

With respect to the claim for service connection for gallbladder removal, the same examiner opined that it was "less likely than not" that the extraction was related to service.  The examiner observed that the Veteran's gallbladder was removed because of gallstones documented on imaging in August 1998, and opined that there was no medically accepted science that would support the contention that gallstones and cholecystectomy are due to or aggravated by petroleum exposure.

The Board has reviewed the examiner's opinions in light of the available evidence, and finds the opinions inadequate.  Although the August 2013 examiner found that the Veteran did not have a "true disability" of the nerves in the area of her surgery, a VA neurologist has since indicated (in a February 2014 clinical report) that, although it cannot be evaluated electrodiagnostically, the Veteran has an objective impairment of the left T2 and T3 intercostal nerves, manifested by anesthesia.  See generally 38 C.F.R. § 4.124a (indicating that neurological conditions are evaluated, in part, on the basis of sensory impairment).  In addition, contrary to the August 2013 examiner's assertion, the evidence reflects that the Veteran's complaints of numbness in the left upper arm were first documented in March 1999 (rather than October 2002), and then again in December 2000. Further, in offering an opinion as to the etiology of the Veteran's October 1998 gallbladder removal, the August 2013 examiner did not address the medical significance, if any, of the fact that the Veteran was treated for chest and epigastric discomfort during a period of ACDUTRA in June 1996 and, later, for complaints of an upset stomach and vomiting during reserve training in August 1996; each of which was separately determined by the service department to have been incurred in the line of duty.

Under the circumstances, the Board finds it necessary to have the Veteran re-examined.  Moreover, given the relative complexity of the issues involved, it is the Board's conclusion that the examinations should be performed, to the extent possible, by specialists.

Records pertaining to the Veteran's reported treatment for a left arm injury in 1985, and the clinical and operative reports relating to her gallbladder surgery in 1998, could bear on the outcome of her appeal.  It also now appears that the medical records underlying her reported award of disability benefits by the Social Security Administration (SSA) could be relevant inasmuch she has reported that those benefits were granted due to disability of her "back," and the August 2013 VA examiner observed that records pertaining to treatment of the spine (specifically, the cervical spine) could bear on questions pertaining to the etiology of her left arm neurological impairment.  Accordingly, specific efforts should be made to obtain them.  Updated records of the Veteran's relevant VA treatment should also be procured.

For the reasons stated, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases for records of her reported treatment for a left arm injury in 1985, for the clinical and operative reports relating to her gallbladder surgery in 1998, and for any treatment she has received for problems with her cervical spine (to include from a Dr. McCormack), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any records identified by the Veteran as relevant are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA disability benefits, to include any medical records considered, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received through the VA Maine Healthcare System since March 1, 2014.  The evidence obtained, if any, should be associated with the claims file.  If additional records are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

4.  After obtaining outstanding records to the extent possible, arrange to have the Veteran scheduled for an examination to be conducted, to the extent possible, by a neurologist.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, and the results of any testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the impairment of the Veteran's left brachial/intercostal nerve(s)-noted on prior VA examination in July 2007 and, more recently, on VA neurological evaluation in February 2014-began during service or is otherwise causally related to any incident of service, to include in-service exposure to petroleum fuel.

The examiner should also offer an opinion as to whether it is at least as likely as not that the impairment of the Veteran's left brachial/intercostal nerves is the result of, or has been aggravated beyond the natural progression by, the Veteran's service-connected left breast segmental resection/lumpectomy with left axillary lymph node extraction.

In formulating the requested opinions, the examiner should accept as credible that the Veteran has a current, legally cognizable neurological disability of the left upper arm, as set forth in the aforementioned reports.  The examiner should also accept as credible that the Veteran was exposed to petroleum fuel during active duty and reserve service for a cumulative period of approximately one year.

In assessing the likelihood that the recognized neurological disability of the Veteran's arm is the result of, or has been aggravated beyond the natural progression by, the Veteran's service-connected left breast surgery, the examiner should consider and discuss the conclusion by a July 2007 VA examiner to the effect that the neurological disability of the Veteran's left upper arm is "due to injury during left breast surgery." 

Specifically, if it is determined that such neurological disability has at least as likely as not has been caused or aggravated beyond the natural progression by the Veteran's service-connected left breast surgery, the examiner should offer an opinion as to whether such disability is a necessary, expected, or reasonably foreseeable result of such surgery, or whether it is the result of negligence or other fault on the part of the private surgeon who performed the procedures.  In so doing, the examiner should consider and discuss statements made by the Veteran's private care provider, to include in December 2000, to the effect complaints of left upper arm numbness is common in patients who have undergone treatment for breast cancer.

A complete rationale for all opinions should be provided.

5.  After obtaining outstanding records to the extent possible, arrange to have the Veteran scheduled for an examination to be conducted, to the extent possible, by a gastroenterologist.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, and the results of any testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the gallstones or related manifestations leading the removal of the Veteran's gallbladder in October 1998 began during service or are otherwise causally related to any incident of service, to include in-service exposure to petroleum fuel.

In formulating the requested opinion, the examiner should consider and discuss the medical significance, if any, of the fact that the Veteran was treated for chest and epigastic discomfort during a period of ACDUTRA in June 1996 and, later, for complaints of an upset stomach and vomiting during reserve training in August 1996; each of which was separately determined by the service department to have been incurred in the line of duty.  The examiner should also consider and discuss the Veteran's statements-recorded during VA examination in July 2007-to the effect that she experienced right upper quadrant pain with occasional nausea and vomiting for a period of a year or more prior to the cholecystectomy in 1998.  The examiner should accept as credible that the Veteran was exposed to petroleum fuel during active duty and reserve service for a cumulative period of approximately one year.  

A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and her representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

